Order entered July 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00566-CR

                             EDDIE RAYE JACKSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F15-39275-V

                                            ORDER
       Appellant has filed a July 12, 2016 motion for an extension of time to file the reporter’s

record. The motion requests an extension until September 6, 2016 on the ground that the court

reporter calendared the due date assuming that a motion for new trial had been filed. The district

clerk has confirmed that a motion for new trial was filed on July 12, 2016, and the Clerk of the

Court has set September 6, 2016 as the due date for the reporter’s record.

       Accordingly, we DENY AS MOOT appellant’s motion for an extension.


                                                      /s/   ADA BROWN
                                                            JUSTICE